UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07572 Principal Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) (Zip code) Principal Management Corporation, Principal Financial Group, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: August 31, 2010 Date of reporting period: February 28, 2010 ITEM 1  REPORT TO STOCKHOLDERS Retirement and Institutional Share Classes Semiannual Report February 28, 2010 PRIVACY NOTICE This Notice is provided on behalf of the following companies of the Principal Financial Group: Principal Life Insurance Company Principal National Life Insurance Company Princor Financial Services Corporation Principal Funds, Inc. / Principal Funds Distributor, Inc. Principal Variable Contracts Funds, Inc. Principal Life Insurance Company Variable Life Separate Account Principal Life Insurance Company Separate Account B Principal Global Investors, LLC Principal Global Investors Trust Principal Real Estate Investors, LLC Principal Commercial Acceptance, LLC Principal Commercial Funding, LLC Principal Green Fund I, LP / PGF GP, LLC Principal Enhanced Property Fund, GP LLC Principal Enhanced Property Fund, LP Principal Trust Company Spectrum Asset Management, Inc. Employers Dental Services, Inc. / Principal Dental Services, Inc. JF Molloy & Associates, Inc. / Principal Wellness Company PROTECTING YOUR PRIVACY This Notice is required by law. It tells how we handle personal information. This Notice applies to: people who own or apply for our products or services for personal use. employee benefit plan participants and beneficiaries. Please note that in this Notice, you refers to only these people. The Notice does not apply to an employer plan sponsor or group policyholder. WE PROTECT INFORMATION WE COLLECT ABOUT YOU We follow strict standards to safeguard personal information. These standards include limiting access to data and regularly testing our security technology. HOW WE COLLECT INFORMATION We collect data about you as we do business with you. Some of the sources of this data are as follows: Information we obtain when you apply or enroll for products or services. You may provide facts such as your name; address; Social Security number; financial status; and, when applicable, health history. Information we obtain from others. This may include claim reports, medical records, when applicable, credit reports, property values and similar data. Information we obtain through our transactions and experience with you. This includes your claims history, payment and investment records, and account values and balances. Information we obtain through the Internet. This includes data from online forms you complete. It also includes data we collect when you visit our websites. HOW WE SHARE INFORMATION Within the Principal Financial Group We may share personal information about you or about former customers, plan participants or beneficiaries within the Principal Financial Group for several reasons, including: to assist us in providing service; to help design and improve products; or with your consent, at your request or as allowed by law. With Others In the course of doing business we may share data with others. This could include personal information about you or about former customers, plan participants or beneficiaries. Personal information may be shared with others for the following reasons: in response to a subpoena, to prevent fraud, to comply with inquiries from government agencies or other regulators, or for other legal purposes. We also may share personal information: with others that service your accounts, or that perform services on our behalf; with others with whom we may have joint marketing agreements. These include financial services companies (such as other insurance companies, banks or mutual fund companies); and with other companies with your consent, at your request or as allowed by law. MM 2458-8 01/2010 Page 1 of 2 F445PS-10 MEDICAL INFORMATION We do not share medical information among companies of the Principal Financial Group or with others except: when needed to service your policies, accounts, claims or contracts; when laws protecting your privacy permit it; or when you consent. ACCURACY OF INFORMATION We strive for accurate records. Please tell us if you receive any incorrect materials from us. We will make the appropriate changes. COMPANIES WITHIN THE PRINCIPAL FINANCIAL GROUP Several companies within the Principal Financial Group are listed at the top of this Notice. The companies of the Principal Financial Group are leading providers of retirement savings, investment, and insurance products. MORE INFORMATION You may write to us if you have questions about our Privacy Notice. Contact our Privacy Officer at P.O. Box 14582, Des Moines, Iowa 50306-3582. Receipt of this notice does not mean your application has been accepted. We may change our privacy practices at times. We will give you a revised notice when required by law. Our privacy practices comply with all applicable laws. If a states privacy laws are more restrictive than those stated in this Notice, we comply with those laws. Your agent, broker, registered representative, consultant or advisor may have a different privacy policy. 1-800-986-3343 MM 2458-8 01/2010 Page 2 of 2 F456PS-10 CALIFORNIA PRIVACY NOTICE This Notice is provided on behalf of the following companies of the Principal Financial Group: Principal Life Insurance Company Principal National Life Insurance Company Princor Financial Services Corporation Principal Funds, Inc. / Principal Funds Distributor, Inc. Principal Variable Contracts Funds, Inc. Principal Life Insurance Company Variable Life Separate Account Principal Life Insurance Company Separate Account B Principal Global Investors, LLC Principal Global Investors Trust Principal Real Estate Investors, LLC Principal Commercial Acceptance, LLC Principal Commercial Funding, LLC Principal Green Fund I, LP / PGF GP, LLC Principal Enhanced Property Fund, GP LLC Principal Enhanced Property Fund, LP Principal Trust Company Spectrum Asset Management, Inc. Employers Dental Services, Inc. / Principal Dental Services, Inc. JF Molloy & Associates, Inc. / Principal Wellness Company PROTECTING YOUR PRIVACY This Notice is required by law. It tells how we handle personal information. This Notice applies to individual residents of California who: own or apply for our products or services for personal use. are employee benefit plan participants and beneficiaries. Please note that in this Notice, you refers to only these people. The Notice does not apply to an employer plan sponsor or group policyholder. WE PROTECT INFORMATION WE COLLECT ABOUT YOU We follow strict standards to protect personal information. These standards include limiting access to data and regularly testing our security technology. HOW WE COLLECT INFORMATION We collect data about you as we do business with you. Some of the sources of this data are as follows: Information we obtain when you apply or enroll for products or services. You may provide facts such as your name; address; Social Security number; financial status; and, when applicable, health history. Information we obtain from others. This may include claim reports, medical records, credit reports and similar data. Information we obtain through our transactions and experience with you. This includes your claims history, payment and investment records, and account values. Information we obtain through the Internet. This includes data from online forms you complete. It also includes data we receive when you visit our website. HOW WE SHARE INFORMATION We may share personal information about you or about former customers, plan participants or beneficiaries among companies within the Principal Financial Group or with others for several reasons, including: to assist us in servicing your account; to protect against potential identity theft or unauthorized transactions; to comply with inquiries from government agencies or other regulators, or for other legal purposes; with your consent, at your request or as allowed by law. MEDICAL INFORMATION We do not share medical information among companies of the Principal Financial Group or with others except: when needed to service your policies, accounts, claims or contracts; when laws protecting your privacy permit it; or when you consent. ACCURACY OF INFORMATION We strive for accurate records. Please tell us if you receive any incorrect materials from us. We will make the appropriate changes. COMPANIES WITHIN THE PRINCIPAL FINANCIAL GROUP Several companies within the Principal Financial Group are listed at the top of this Notice. The companies of the Principal Financial Group are leading providers of retirement savings, investment, and insurance products. BB 9338-7 01/2010 Page 1 of 2 F445CA-7 MORE INFORMATION You may write to us if you have questions about our Privacy Notice. Contact our Privacy Officer at P.O. Box 14582, Des Moines, Iowa 50306-3582. Our privacy practices comply with all applicable laws. Your agent, broker, registered representative, consultant or advisor may have a different privacy policy. 1-800-986-3343 Receipt of this notice does not mean your application has been accepted. We may change our privacy practices at times. We will give you a revised notice when required by law. BB 9338-7 01/2010 Page 2 of 2 F456CA-7 Table of contents Financial Statements 2 Notes to Financial Statements 6 Schedules of Investments 13 Financial Highlights 32 Shareholder Expense Example 36 Supplemental Information 37 STATEMENTS OF ASSETS AND LIABILITIES PRINCIPAL FUNDS, INC. February 28, 2010 (unaudited) Bond Market Index International Amounts in thousands, except per share amounts Fund Equity Index Fund Investment in securitiesat cost $ 177,898 $ 63,375 Foreign currencyat cost $  $ 5 Assets Investment in securitiesat value $ 178,285 $ 59,692 Foreign currencyat value  5 Cash 37,924 209 Receivables: Dividends and interest 1,065 94 Expense reimbursement from Manager  3 Fund shares sold 50,726 227 Investment securities sold 11,631  Variation margin on futures contracts  18 Total Assets 279,631 60,248 Liabilities Accrued management and investment advisory fees 31 11 Accrued directors' expenses 1  Accrued other expenses 7 9 Payables: Fund shares redeemed 123 88 Investment securities purchased 48,176 27 Total Liabilities 48,338 135 Net Assets Applicable to Outstanding Shares $ 231,293 $ 60,113 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 230,248 $ 63,848 Accumulated undistributed (overdistributed) net investment income (loss) 337 94 Accumulated undistributed (overdistributed) net realized gain (loss) 321 (150 ) Net unrealized appreciation (depreciation) of investments and futures 387 (3,678 ) Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currency  (1 ) Total Net Assets $ 231,293 $ 60,113 Capital Stock (par value: $.01 a share): Shares authorized 385,000 380,000 Net Asset Value Per Share: Institutional: Net Assets $ 231,243 $ 59,281 Shares Issued and Outstanding 22,783 6,262 Net Asset Value per share $ 10.15 $ 9.47 R-1: Net Assets $ 10 $ 9 Shares Issued and Outstanding 1 1 Net Asset Value per share $ 10.13 $ 9.45 R-2: Net Assets $ 10 $ 9 Shares Issued and Outstanding 1 1 Net Asset Value per share $ 10.13 $ 9.45 R-3: Net Assets $ 10 $ 9 Shares Issued and Outstanding 1 1 Net Asset Value per share $ 10.14 $ 9.45 R-4: Net Assets $ 10 $ 796 Shares Issued and Outstanding 1 84 Net Asset Value per share $ 10.14 $ 9.46 R-5: Net Assets $ 10 $ 9 Shares Issued and Outstanding 1 1 Net Asset Value per share $ 10.14 $ 9.46 See accompanying notes. 2 STATEMENTS OF OPERATIONS PRINCIPAL FUNDS, INC. Period Ended February 28, 2010 (unaudited) Bond Market Index International Equity Amounts in thousands Fund (a) Index Fund (a) Net Investment Income (Loss) Income: Dividends $  $ 135 Withholding tax  (13 ) Interest 382 1 Total Income 382 123 Expenses: Management and investment advisory fees 40 20 Registration fees - Institutional 4 4 Transfer agent fees - Institutional 1 1 Custodian fees 3 6 Directors' expenses 1  Professional fees 3 3 Other expenses 1 1 Total Gross Expenses 53 35 Less: Reimbursement from Manager - Institutional 4 6 Total Net Expenses 49 29 Net Investment Income (Loss) 333 94 Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign Currencies Net realized gain (loss) from: Investment transactions 325 (80 ) Foreign currency transactions  (1 ) Futures contracts  (69 ) Change in unrealized appreciation/depreciation of: Investments 387 (3,683 ) Futures contracts  5 Translation of assets and liabilities in foreign currencies  (1 ) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign Currencies 712 (3,829) Net Increase (Decrease) in Net Assets Resulting from Operations $ 1,045 $ (3,735) (a) Period from December 30, 2009, date operations commenced, through February 28, 2010. See accompanying notes. 3 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. (unaudited) Bond Market Amounts in thousands Index Fund Period Ended February 28, 2010 (a) Operations Net investment income (loss) $ 333 Net realized gain (loss) on investments, futures, and foreign currency transactions 325 Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 387 Net Increase (Decrease) in Net Assets Resulting from Operations 1,045 Capital Share Transactions Net increase (decrease) in capital share transactions 230,248 Total increase (decrease) in net assets 231,293 Net Assets Beginning of period  End of period (including undistributed net investment income as set forth below) $ 231,293 Undistributed (overdistributed) net investment income (loss) $ 337 Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended February 28, 2010 Dollars: Sold $ 233,215 $ 10 $ 10 $ 10 $ 10 $ 10 Redeemed (3,017 )      Net Increase (Decrease) $ 230,198 $ 10 $ 10 $ 10 $ 10 $ 10 Shares: Sold 23,081 1 1 1 1 1 Redeemed (298 )      Net Increase (Decrease) 22,783 1 1 1 1 1 Distributions: Period Ended February 28, 2010 From net investment income $  $  $  $  $  $  From net realized gain on investments       Total Dividends and Distributions $  $  $  $  $  $  (a) Period from December 30, 2009, date operations commenced, through February 28, 2010. See accompanying notes. 4 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. (unaudited) International Equity Index Amounts in thousands Fund Period Ended February 28, 2010 (a) Operations Net investment income (loss) $ 94 Net realized gain (loss) on investments, futures, and foreign currency transactions (150 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies (3,679 ) Net Increase (Decrease) in Net Assets Resulting from Operations (3,735) Capital Share Transactions Net increase (decrease) in capital share transactions 63,848 Total increase (decrease) in net assets 60,113 Net Assets Beginning of period  End of period (including undistributed net investment income as set forth below) $ 60,113 Undistributed (overdistributed) net investment income (loss) $ 94 Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended February 28, 2010 Dollars: Sold $ 64,979 $ 10 $ 10 $ 10 $ 784 $ 10 Redeemed (1,955 )      Net Increase (Decrease) $ 63,024 $ 10 $ 10 $ 10 $ 784 $ 10 Shares: Sold 6,467 1 1 1 84 1 Redeemed (205 )      Net Increase (Decrease) 6,262 1 1 1 84 1 Distributions: Period Ended February 28, 2010 From net investment income $  $  $  $  $  $  From net realized gain on investments       Total Dividends and Distributions $  $  $  $  $  $  (a) Period from December 30, 2009, date operations commenced, through February 28, 2010. See accompanying notes. 5 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS , I NC . February 28, 2010 (unaudited) 1. Organization Principal Funds, Inc. (the "Fund") is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company and operates as a series fund in the mutual fund industry. At February 28, 2010, the Fund consists of 66 separate funds. The financial statements for Bond Market Index Fund and International Equity Index Fund (known as the "Funds") are presented herein. The Funds offer six classes of shares: Institutional, R-1, R-2, R-3, R-4 and R-5. Effective December 30, 2009, the initial purchases of $10,000 of Institutional, R-1, R-2, R-3, R-4 and R-5 classes of shares of Bond Market Index Fund and International Equity Index Fund were made by Principal Management Corporation (the Manager). All classes of shares for each of the Funds represent interests in the same portfolio of investments, and will vote together as a single class except where otherwise required by law or as determined by the Funds Board of Directors. In addition, the Board of Directors declares separate dividends on each class of shares. 2. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Funds: Security Valuation. The Funds value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks, and foreign securities, the investments are valued at their fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset values are ordinarily not reflected in the Funds net asset values. If events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset values are determined to materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices, and foreign currencies. To the extent the Funds invest in foreign securities listed on foreign exchanges which trade on days on which the Funds do not determine net asset values, for example weekends and other customary national U.S. holidays, the Funds net asset values could be significantly affected on days when shareholders can not purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a local price and a premium price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Currency Translation. Foreign holdings are translated to U.S. dollars using the exchange rate at the daily close of the New York Stock Exchange. The identified cost of the Funds holdings is translated at approximate rates prevailing when acquired. Income and expense amounts are translated at approximate rates prevailing when received or paid, with daily accruals of such amounts reported at approximate rates prevailing at the date of valuation. Since the carrying amount of the foreign securities is determined based on the exchange rate and market values at the close of the period, it is not practicable to isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates from the fluctuations arising from changes in the market prices of securities during the period. 6 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS , I NC . February 28, 2010 (unaudited) 2. Significant Accounting Policies (Continued) Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between trade and settlement dates on security transactions, and the difference between the amount of dividends and foreign withholding taxes recorded on the books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies arise from changes in the exchange rate relating to assets and liabilities, other than investments in securities, purchased and held in non-U.S. denominated currencies. The following fund held securities denominated in currencies that exceeded 5% of net assets of the fund: International Equity Index Fund Euro 29.3% Japanese Yen British Pound Australian Dollar Swiss Franc United States Dollar Income and Investment Transactions . The Funds record investment transactions on a trade date basis. The identified cost basis has been used in determining the net realized gain or loss from investment transactions and unrealized appreciation or depreciation of investments. The Funds record dividend income on the ex-dividend date, except dividend income from foreign securities whereby the ex-dividend date has passed; such dividends are recorded as soon as the Funds are informed of the ex-dividend date. Interest income is recognized on an accrual basis. Discounts and premiums on securities are accreted/amortized over the lives of the respective securities. The Funds allocate daily all income and realized and unrealized gains or losses to each class of shares based upon the relative proportion of the value of shares outstanding of each class. Expenses. Expenses directly attributed to a particular fund are charged to that fund. Other expenses not directly attributed a particular fund are apportioned among the registered investment companies managed by the Manager . Management fees are allocated daily to each class of shares based upon the relative proportion of the value of shares outstanding of each class. Expenses specifically attributable to a particular class are charged directly to such class and are included separately in the statements of operations. Distributions to Shareholders. Dividends and distributions to shareholders of the Funds are recorded on the ex-dividend date. Dividends and distributions to shareholders from net investment income and net realized gain from investments and foreign currency transactions are determined in accordance with federal tax regulations, which may differ from U.S. generally accepted accounting principles. These differences are primarily due to differing treatments for net operating losses, foreign currency transactions, futures contracts, certain defaulted securities, sales of Passive Foreign Investment Companies, losses deferred due to wash sales, tax straddles, mortgage-backed securities, certain preferred securities, swap agreements, and limitations imposed by Sections 381-384 of the Internal Revenue Code. Permanent book and tax basis differences are reclassified within the capital accounts based on federal tax-basis treatment; temporary differences do not require reclassification. To the extent dividends and distributions exceed current and accumulated earnings and profits for federal income tax purposes, they are reported as return of capital distributions. Federal Income Taxes . No provision for federal income taxes is considered necessary because each of the Funds intends to qualify as a regulated investment company under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders. The Funds evaluate tax positions taken or expected to be taken in the course of preparing the Funds tax returns to determine whether it is more likely than not that each tax position would be sustained upon examination by a taxing authority based on the technical merits of the position. Tax positions not deemed to meet the more likely than not threshold would be recorded as a tax benefit or expense in the current year. During the period ended February 28, 2010, the Funds did not record any such tax benefit or expense in the accompanying financial statements. Foreign Taxes. Certain of the Funds are subject to foreign income taxes imposed by certain countries in which they invest. Foreign income taxes are accrued by the Funds as a reduction of income. These amounts are shown as withholding tax on foreign dividends on the statements of operations. 7 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS , I NC . February 28, 2010 (unaudited) 2. Significant Accounting Policies (Continued) Subsequent Events. Management has evaluated events or transactions that may have occurred since February 28, 2010, that would merit recognition or disclosure in the financial statements. 3. Operating Policies Futures Contracts. The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The Funds may enter into futures contracts to hedge against changes in or to gain exposure to, change in the value of equities, interest rates and foreign currencies. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, a fund agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as variation margin and are recorded by the fund as a variation margin receivable or payable on futures contracts.
